       Case 3:18-cv-02454-JSC Document 326 Filed 05/13/21 Page 1 of 4




 1   QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Diane Doolittle (Bar No. 142046)
 2   dianedoolittle@quinnemanuel.com
     Suong T. Nguyen (Bar No. 237557)
 3   suongnguyen@quinnemanuel.com
     555 Twin Dolphin Drive, 5th Floor
 4   Redwood Shores, California 94065
     Telephone: (650) 801-5000
 5   Facsimile: (650) 801-5100
 6   David M. Grable (Bar No. 237765)
     davegrable@quinnemanuel.com
 7   Michael T. Lifrak (Bar No. 210846)
     michaellifrak@quinnemanuel.com
 8   Joseph C. Sarles (Bar No. 254750)
     josephsarles@quinnemanuel.com
 9   865 S. Figueroa Street, 10th Floor
     Los Angeles, California 90017
10   Telephone: (213) 443-3200
     Facsimile: (213) 443-3100
11
     KIRKLAND & ELLIS LLP
12   Richard H. Cunningham (admitted pro hac vice)
     rich.cunningham@kirkland.com
13   1301 Pennsylvania Avenue, N.W. Washington, DC 20004
     Telephone: (202) 389-3119
14   Facsimile: (202) 389-5200
15   Attorneys for Defendant LendingClub Corporation
16

17
                       UNITED STATES DISTRICT COURT
18         NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
19
     FEDERAL TRADE COMMISSION,                        CASE NO. 3:18-CV-02454-JSC
20
                  Plaintiff,                          JOINT STIPULATION AND [PROPOSED]
21                                                    ORDER TO STRIKE THE FTC’S
           vs.                                        PRAYER FOR MONETARY RELIEF
22
   LENDINGCLUB CORPORATION d/b/a                      Date: n/a
23 Lending Club,                                      Time: n/a
                                                      Courtroom: n/a
24                Defendant.                          Judge: Hon. Jacqueline Scott Corley
25

26
27

28

                                                   -1-                    Case No. 3:18-CV-02454-JSC
                               JOINT STIPULATION TO STRIKE THE FTC’S PRAYER FOR MONETARY RELIEF
        Case 3:18-cv-02454-JSC Document 326 Filed 05/13/21 Page 2 of 4




 1                                        JOINT STIPULATION
 2          Pursuant to N.D. Cal. Loc. Civ. R. 7-12, Plaintiff Federal Trade Commission (the “FTC”)

 3 and Defendant LendingClub Corporation (“LendingClub”), by and through their undersigned

 4 counsel, hereby agree and stipulate as follows:

 5          WHEREAS the FTC filed a First Amended Complaint on October 22, 2018, that includes

 6 demands for monetary restitution pursuant to Section 13(b) of the FTC Act (15 U.S.C. § 53(b)) (¶¶

 7 1, 6, 69, Prayer for Relief, ¶ C);

 8          WHEREAS, on April 22, 2021, the United States Supreme Court ruled in AMG Capital

 9 Management, LLC v. F.T.C., that Section 13(b) of the FTC Act does not “authorize[] the

10 Commission to seek, [or] a court to award, equitable monetary relief such as restitution or

11 disgorgement.” No. 19-508, 141 S. Ct. 1341, 1344 (2021);

12          WHEREAS, the FTC wishes to reserve all rights available under the law to seek to assert

13 claims for monetary relief in the event of new legislation, and LendingClub wishes to reserve all

14 rights to object to any such effort;

15          NOW, THEREFORE, THE PARTIES STIPULATE that the demand for equitable

16 monetary relief in the FTC’s First Amended Complaint should be stricken. If new legislation

17 during the pendency of this case provides the FTC with the authority to seek monetary relief under

18 Section 13(b), the FTC reserves the right to seek to assert claims for monetary remedies to the
19 extent permissible by law, and LendingClub reserves the right to object to any such effort.

20          A proposed form of order is attached for the Court’s consideration.

21

22   DATED: May __, 2021

23

24
                                                  By /s/ Katherine R. Roller
25                                                   Katharine R. Roller
                                                     Attorney for Plaintiff Federal Trade Commission
26
27

28

                                                  -1-                    Case No. 3:18-CV-02454-JSC
                              JOINT STIPULATION TO STRIKE THE FTC’S PRAYER FOR MONETARY RELIEF
       Case 3:18-cv-02454-JSC Document 326 Filed 05/13/21 Page 3 of 4




 1

 2
                                                   By /s/ Diane M. Doolittle
 3
                                                      Diane M. Doolittle
 4                                                    Attorney for Defendant LendingClub Corporation

 5

 6

 7                                   SIGNATURE ATTESTATION
 8         Pursuant to Local Rule 5-1(i), I hereby attest that concurrence in the filing of this
 9 document has been obtained from each of the other Signatories.

10

11

12

13                                                     /s/ Diane M. Doolittle
                                                       Diane M. Doolittle
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                 -2-                    Case No. 3:18-CV-02454-JSC
                             JOINT STIPULATION TO STRIKE THE FTC’S PRAYER FOR MONETARY RELIEF
       Case 3:18-cv-02454-JSC Document 326 Filed 05/13/21 Page 4 of 4




 1                                      [PROPOSED] ORDER
 2         Having reviewed the Joint Stipulation to Strike the FTC’s Prayer for Monetary Relief filed

 3 jointly by Plaintiff Federal Trade Commission (the “FTC”) and Defendant LendingClub

 4 Corporation (“LendingClub”), and good cause appearing therefor, the Court hereby STRIKES

 5 without prejudice the following demands for monetary relief in the FTC’s First Amended

 6 Complaint (Dkt. 57):

 7               “rescission or reformation of contracts, restitution, the refund of monies paid,
 8                disgorgement of ill-gotten monies” (¶ 1)

 9               “including rescission or reformation of contracts, restitution, the refund of monies
10                paid, and the disgorgement of ill-gotten monies” (¶ 6)

11               “including rescission or reformation of contracts, restitution, the refund of monies
12                paid, and the disgorgement of ill-gotten monies,” (¶ 69); and

13               “Award such relief as the Court finds necessary to redress injury to consumers
14                resulting from Defendant’s violations of the FTC Act, the Privacy Rule, and

15                Regulation P including but not limited to, rescission or reformation of contracts,

16                restitution, the refund of monies paid, and the disgorgement of ill-gotten monies”

17                (Prayer for Relief (C)).

18
19

20

21         PURSUANT TO STIPULATION, IT IS SO ORDERED
22

23   DATED: ___________________

24

25

26                                                    Jacqueline S. Corley

27                                                    United States Magistrate Judge

28

                                                 -3-                    Case No. 3:18-CV-02454-JSC
                             JOINT STIPULATION TO STRIKE THE FTC’S PRAYER FOR MONETARY RELIEF
